REASONS FOR ALLOWANCE
               The following is an examiner’s statement of reasons for allowance:  The limitation of a gravity-driven feed chute assembly, comprising: a baseplate having a first face and a second face; a first chute opening in the baseplate; a flange fastened to the second-face defining an input opening; a first angled chute extending from the flange and through the first chute opening; a feed output port disposed at an end of the chute opposing the flange; a first set of mounting apertures disposed in the baseplate; a second set of mounting apertures disposed in the flange; a plurality of fasteners co-operable with the first set of mounting apertures and the second set of mounting apertures; a stand bracket centrally located on the first face of the baseplate structured to receive a post to vertically support the baseplate as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. For example, Daigle teaches a baseplate having a first face and a second face; a first chute opening in the baseplate; a first angled chute extending from the flange and through the first chute opening; a feed output port disposed at an end of the chute opposing the input opening but fails to teach a flange fastened to the second-face defining an input opening; a first set of mounting apertures disposed in the baseplate; a second set of mounting apertures disposed in the flange; a plurality of fasteners co-operable with the first set of mounting apertures and the second set of mounting apertures; a stand bracket centrally located on the first face of the baseplate structured to receive a post to vertically support the baseplate. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on M-F10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EBONY E EVANS/
Primary Examiner, Art Unit 3647